Citation Nr: 1635459	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-11 008	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a decision issued on October 23, 2015, the Board denied entitlement to a TDIU due to service-connected disabilities.  In November 2015, the Veteran requested reconsideration of the October 23, 2015 decision.  Pursuant to 38 U.S.C.A. § 7103 (West 2014), the Board granted the motion for reconsideration in an order issued on February 2, 2016.  Because of the Board's grant of reconsideration, the October 23, 2015 Board decision was vacated as a matter of law.  Accordingly, this decision, by an expanded panel, will constitute the final Board decision on the Veteran's appeal.  38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2014); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015); 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue of entitlement to a TDIU from June 11, 2010 to February 28, 2011, and as of February 21, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From March 1, 2011 through February 20, 2013, the Veteran's service-connected right knee strain, status post total right knee replacement, precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

From March 1, 2011 through February 20, 2013, the criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As an initial matter, the Board observes that the February 2016 Order of Reconsideration limits reconsideration in this case to review of the issue of entitlement to a TDIU.  With respect to a TDIU, the Board erred in its October 23, 2015 by finding that "The Veteran does not meet the schedular criteria for a TDIU."  In fact, the assignment of a single 60 percent rating for a right knee strain from March 1, 2011 to February 20, 2013 in that decision rendered the Veteran eligible for a TDIU on a schedular basis throughout those dates.  38 C.F.R. § 4.16(a).

The Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The record reflects that the Veteran is eligible for TDIU consideration on a schedular basis, as he has a 60 percent rating for his single disability-a right knee strain status post total right knee replacement-from March 1, 2011 through February 20, 2013.  38 C.F.R. § 4.16(a).

The Veteran contends in his June 2010 claim that he is "unable to bend, pick up anything, or stoop due to my knee replacement."

The evidence pertaining to the Veteran's symptoms of his service-connected right knee disability reflects that it precluded him from obtaining or maintaining substantially gainful employment from March 1, 2011 through February 20, 2013.

Specifically, in VA Forms 21-8940 dated May 2011 and February 2013, the Veteran reported that he worked in maintenance for 40 hours per week from 1987 to 1989, in a river pulp business for 40 hours per week from 1989 to 1990, and in an iron work facility for 60 hours per week from 1991 to 1992.  The Veteran reported that his education extended through four years of high school, and that he has had no education or training before or since he became too disabled to work.  At his February 2013 VA examination, the Veteran reported that he was an iron worker until 2000, at which time a non-service-connected left hip injury caused him to stop working-and that his service-connected right knee disability now prevents him from working.

The February 2013 VA examiner found that the Veteran's right knee "would not impede an average person to engage in light duty or sedentary type of work."  However, as discussed above, TDIU is based on an individual's particular circumstances, not the "average person."  Rice, 22 Vet. App. at 452 (2009).  Here, the Veteran's employment history since 1987 was in physically demanding occupations.  Based on that employment history, his high school education, and the absence of additional education or training, the Board finds that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected right knee disability from March 1, 2011 through February 20, 2013.  The light duty or sedentary work referenced by the examiner was incompatible with this Veteran's work history, education, and training.

After reviewing the evidence, the Board finds that the severity of the Veteran's right knee disability rendered him unable to secure or follow a substantially gainful occupation from March 1, 2011 through February 20, 2013.  38 C.F.R. § 4.16(a).  Thus, entitlement to a TDIU is warranted, and the Veteran's appeal is granted.  Id.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted from March 1, 2011 through February 20, 2013.



REMAND

The Board notes that for the appellate period from June 11, 2010 to February 28, 2011, and as of February 21, 2013, the Veteran is in receipt of service connection for a right knee strain status post total right knee replacement at 30 percent, and for no other disability.  Therefore, he does not meet the criteria for a TDIU under 4.16(a), and his claim must be referred to the Director, Compensation Service prior to any grant of the TDIU claim.  See 38 C.F.R. § 4.16(b); Wages v. McDonald, 27 Vet. App. 233 (2015); Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right knee disability and employability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his right knee disability and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Submit the claims file to the Director, Compensation Service, for consideration of whether the Veteran is unemployable by reason of his service-connected right knee disability.

4.  Then readjudicate the issue of entitlement to a TDIU due to service-connected disability from June 11, 2010 to February 28, 2011, and as of February 21, 2013.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________		____________________________
     	 MARK D. HINDIN					   RYAN T. KESSEL
           Veterans Law Judge			 	             Veterans Law Judge
     Board of Veterans' Appeals			     Board of Veterans' Appeals





____________________________
STEVEN D. REISS
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


